TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00658-CR


In re Joel Silva


Worthington Faulkner, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 00-1984, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Worthington Faulkner's appeal from a
judgment of conviction for possession of a controlled substance.  The subject of this proceeding is
Joel Silva, court reporter for the 331st District Court.
The reporter's record was originally due to be filed on February 9, 2007.  On June 15,
2007, the Court ordered Silva to tender the record for filing in this cause no later than July 20, 2007. 
Silva failed to file the record as ordered.
The said Joel Silva is ordered to appear in person before this Court on September 12,
2007, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West
14th Street, City of Austin, Travis County, Texas, then and there to show cause why he should not
be held in contempt and have sanctions imposed for his failure to obey the June 15, 2007 order of
this Court.  This order to show cause will be withdrawn and the said Joel Silva will be relieved of
his obligation to appear before this Court as above ordered if the clerk of this Court receives the
reporter's record by September 7, 2007.
It is ordered August 15, 2007.


Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish